Citation Nr: 1615811	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include spondylosis, stenosis, and degenerative disc disease (DDD).

2.  Entitlement to service connection for a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1987.  The Veteran had additional duty with the Alabama Army National Guard from October 1987 to October 1988.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in March 2012, August 2013, and April 2015 for further development.  As discussed below, that development was not fully completed, necessitating additional development.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In its August 2013 remand, the Board directed the RO to contact the National Personnel Record Center (NPRC) and any other appropriate service entity to request records from the Army medical facility at Fort Stewart, Georgia, for the relevant time period for any entries pertaining to the Veteran, and service treatment records associated with the Veteran's service in the Alabama Army National Guard between October 1987 and October 1988; and to contact the Social Security Administration (SSA) and obtain all records associated with any claims made by the Veteran; and readjudicate the appeals.  The RO subsequently contacted the Adjutant General for the Alabama National Guard to request all pertinent service medical and personnel records.  In response, the RO received a copy of the Veteran's September 1987 separation examination report which was previously of record, and copies of his NGB-22 for his period of National Guard duty.  The RO subsequently received additional records from the NPRC in January 2014, though these were personnel records and did not contain additional medical records.  The RO readjudicated the appeals in a March 2014 Supplemental Statement of the Case (SSOC).

In the April 2015 remand, the Board determined that the apparent absence of service treatment records sought on the prior remand, and the lack of a negative written finding by the RO, necessitated further development.  The Board also determined that the Veteran should be asked to provide specific dates and locations of where he incurred his spinal injuries and the nature of the service during which they occurred.  Thus, the Board's remand instructed the RO to contact the Veteran and ask him to provide dates and locations of his in-service injuries and the type of duty he was performing at that time; determine the type of service the Veteran performed from October 1987 to October 1988; conduct followup requests for the Veteran's service treatment records for his period of service in the Alabama National Guard, and that if no records were located to incorporate a written statement to that effect into the claims file; and to readjudicate the appeals.  Accordingly, the RO sent the Veteran a letter requesting he provide the requested information; however, to date the Veteran has not responded to the request for information.  The RO also mistakenly contacted the Adjutant General of Arkansas to obtain the requested service records; however, the Arkansas Adjutant General informed VA of the error and forwarded the request to the NPRC and Alabama Army National Guard.  In October 2015 the RO received service treatment records, which consisted of the September 1987 separation examination report.  In December 2015 the RO received Leave and Earnings Statements for the Veteran's service from 1987 to 1988.  The RO readjudicated the Veteran's appeals in a December 2015 SSOC.  

The December 2015 SSOC indicated that the RO received a negative response from the Alabama National Guard unit regarding whether the unit had in its possession any service treatment records.  The electronic claims file contains no such response.  Further, no formal finding of unavailability of service treatment records was made by the RO, nor was the Veteran notified of the unavailability of his records.  The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2014) require that VA continue any attempts to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claims, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).

During his November 2011 hearing, the Veteran testified that he received therapy and all kinds of medication at the Fort Stewart Army Hospital, and noted that his back and neck treatment resulted in the discovery of a hernia.  See Hearing Transcript, pp. 9-10.  Although it is unclear whether the Veteran or the RO requested records from the National Personnel Records Center (NPRC), the RO received copies of inpatient records in January 2004 showing he underwent umbilical hernia repair surgery in June 1987.  These records make no mention of treatment for a back or neck injury or treatment.

A September 2003 Deferred Rating Decision shows a PIES request was initiated to obtain inpatient treatment records from Fort Stewart for the period of June to August 1987.  The NA Form 13151 associated with the inpatient records indicates the obtained records were located based on the information provided in the original request, and that the search parameters were limited to clinical inpatient records.  Given that the request was made in 2003 and the Veteran did not file claims for his spinal disabilities until 2006 and 2007, it is possible that an additional request to the NPRC could yield additional inpatient or outpatient records.  

The Veteran also testified that he began receiving VA care for his claimed spine disabilities as early as November or December 1987.  See Hearing Transcript, pg. 11.  However, the earliest VA medical record on file is an April 2002 Primary Care note indicating that the Veteran was a new patient.  It is not clear whether VA treatment records prior to April 2002 exist or have been requested by the RO.  Given the Veteran's testimony, the RO should determine whether such records exist, including VA medical records from late 1987 forward, and if so, associate those records with the claims file.

Lastly, the record indicates the Veteran had at least one work-related injury in 2006 or 2007.  See February 2007 VA psychiatric record, noting that the Veteran was currently on short-term disability after he fell down while at work.  The record also noted the Veteran received Workers Compensation for the injury.  However, the Veteran later testified that he was not paid Workers Compensation because he was told his back problems preexisted his employment with the company.  See Hearing Transcript, pg. 13.  Any existing Workers Compensation records could help provide greater context for determining the history of the Veteran's claimed disabilities and may support his claims; thus an attempt must be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the December 21, 2015 negative response regarding service treatment records referenced in the December 2015 Supplemental Statement of the Case.  

2.  Attempt to obtain all service treatment records from the appropriate sources.  Specifically, attempt to obtain all inpatient and outpatient treatment records for the Veteran's reported treatment for neck and back pain at the base hospital at Fort Stewart, Georgia during 1987, and associate them with the record.

*If these documents do not exist or are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made and associated with the record.  The Veteran should be accorded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159(e) (2015).*

3.  Request from the Alabama Department of Labor Workers' Compensation Division any and all records pertinent to the Veteran's workers' compensation claim(s), as well as any and all medical records relied upon concerning such claims.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  Take steps to determine whether there are outstanding VA medical records prior to April 2002, to include from November 1987 forward.  If such records are determined to exist, obtain and associate with the record all VA treatment records dated from November 1987 through April 2002 pertaining to the Veteran's spine claims.  Consideration should be given that these records may have been archived, in which case steps should be taken so that they can be retrieved.  Any other necessary and appropriate steps to obtain these records should be taken pursuant to 38 C.F.R. § 3.159(c)(2) (2015).

*If these documents do not exist or are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made and associated with the record.  The Veteran should be accorded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159(e) (2015).*

5.  Verify that the requested development has been performed in compliance with the remand directives.  Any corrective action should be taken prior to certification to the Board.

6.  Ensure completion of the foregoing and any other development deemed necessary, then return the claims file to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

